Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015092476 (hereafter JP ‘476) in view of WO 2014144056 (hereafter WO ‘056).
Claim 1:	JP ‘476 discloses a non-aqueous electrolyte for a lithium ion battery comprising a positive electrode, a negative electrode, a separator, and a non-aqueous electrolyte solution comprising a carbonate containing an unsaturated bond, a lithium salt, and a compound B represented by formula II (1(b)) 

    PNG
    media_image1.png
    204
    306
    media_image1.png
    Greyscale

Wherein, in formula 1, R1, R2, R3, R4, R5 and R6 each are independently selected from a hydrogen atom and a hydrocarbyl group containing 1-10 carbon atoms, which is substituted with a halogen or is unsubstituted (paragraphs [0017]-[0027], [0050]-[0085] and [0124]-[0125]). See also entire document.
JP ‘476 does not disclose a non-aqueous electrolyte comprising a compound A represented by formula I

    PNG
    media_image2.png
    173
    222
    media_image2.png
    Greyscale

wherein, in formula 1, R7 and R8 are independently selected from one of hydrogen atom, halogen atom, -O-R9 or aryl, wherein n is a positive integer and R9 is C1-C4 alkyl group.
WO ‘056 discloses a lithium secondary battery comprising an electrolyte, wherein the electrolyte comprises a lithium salt, a non-aqueous solvent, and a polymer additive which may be a functional group consisting of maleic anhydride and combinations thereof, such as poly(methyvinylether-alt-maleic anhydride) (paragraph [0053]), which corresponds to compound A, wherein R7 and R8 are independently selected from one of hydrogen atom,  -O-R9 or aryl, wherein n is a positive integer and R9 is C1-C4 alkyl group (paragraphs [44]-[75]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte of JP ‘476 by incorporating the compound of WO ‘056.
One having ordinary skill in the art would have been motivated to make the modification to provide a high voltage electrolyte that would have imparted desirable performance characteristics (abstract; and paragraph [44]).
Claim 2: 	The rejection of claim 2 is as set forth above in claim 1 wherein JP ‘476 discloses an organic chlorine containing compound represented by formula II (1(b))(which corresponds to compound B), wherein R1, R2, R3, R4, R5 and R6 each are independently selected from a hydrogen atom and a hydrocarbyl group containing 1-10 carbon atoms, which is substituted with a halogen or is unsubstituted (paragraphs [0017]-[0027], [0050]-[0085] and [0124]-[0125]), on the basis of which a specific compound (compounds 1-9 as defined below) is readily available to a person skilled in the art.


    PNG
    media_image3.png
    668
    707
    media_image3.png
    Greyscale

Further, given that compound of JP ‘476 is of a composition and structure similar to that instantly claimed, the compound of JP ‘476 would obviously encompass and therefore render obvious the specific compound(s) defined above.
Further, JP ‘476 discloses, in paragraph [0024], that by using at least one of a chlorine-containing carbonate compound or chlorine containing ether compound (1b), it tends to be superior in affinity to an unsaturated bond-containing carbonate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compound B of JP ‘476 to provide the appropriate compound depending upon desired affinity of a chlorine-containing carbonate compound or chlorine containing ether compound and a unsaturated bond-containing carbonate compound.
One having ordinary skill in the art would have been motivated to make the modification to provide a nonaqueous electrolyte that would have suppressed a chemical reaction unrelated to a cell reaction, thus providing a nonaqueous secondary battery having both durability and withstand voltage performance (paragraph [0140]).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein JP’476 discloses that the percentage mass content of the compound B is 0.1-5% based on the total mass of the electrolyte for the lithium battery of the unsaturated bond-containing carbonic acid compound,
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein WO ‘056 discloses halogen atom, -O-R9 or aryl, wherein n is a positive integer and R9 is C1-C4 alkyl group.
7 and R8 are independently selected from one of hydrogen atom,  -O-R9 or aryl, wherein n is a positive integer and R9 is C1-C4 alkyl group (paragraphs [44]-[75]). See also entire document.
Given that compound of WO ‘056 is of a composition and structure similar to that instantly claimed, the compound of WO ‘056 would obviously encompass and therefore render obvious the specific compound(s) defined below:

    PNG
    media_image4.png
    444
    702
    media_image4.png
    Greyscale

Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein WO ‘056 discloses that the additive may be poly(methyvinylether-alt-maleic anhydride) (paragraph [0053]) added in an amount of 0.5 wt% -5 wt% (paragraph [47]).
	Claim 6:	The rejection of claim 6 is as set forth above wherein the JP ‘476 combination discloses that the non-aqueous electrolyte further comprises at least one of an unsaturated cyclic carbonate, fluorine-substituted carbonate compounds, and sultone compounds (see WO ‘056, paragraph [46] and JP ‘476, paragraph [0057]).
	Claim 7: 	The rejection of clam 7 is as set forth above in claim 1 wherein the JP ‘476 combination discloses that the unsaturated cyclic carbonate compound includes at least one of vinylene carbonate and vinyl ethylene carbonate; The fluorine-substituted cyclic carbonate compound includes fluoroethylene 15 carbonate; The sultone compound is selected from at least one of 1,3- propane sultone, 1,4-butane sultone, and 1,3-propene sultone (see WO ‘056, paragraph [46] and JP ‘476, paragraph [0057]).
	Claim 8:	The rejection of clam 7 is as set forth above in claim 1 wherein the JP ‘476 combination discloses that the lithium salt is selected form one or more of LiPF6, LiBF4, LiBOB, LiDFOB, LiN(SO2CF3)2, LiN(SO2C2F5)2, LiN(SO2CF3)2, and LiN(SO2F)2 (see WO ‘056, paragraph [0054] and JP ‘476, paragraph [0050]-[0057]).
	Claim 9: 	The rejection of claim 9 is as set forth above in claim 1 wherein the JP 476 combination further discloses a lithium ion battery, comprising a positive 
	Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein the JP ‘476 combination discloses that the positive electrode comprises a positive electrode active material, and the positive electrode active material is as least one of LiNixCoyMnzL(1-x-y-z)O2, LiCox’L(1-x’)O2, LiNix”L’Mn(2-x”-y’)O4 and Liz’MPO4, wherein L is at least one of Al, Sr, Mg, Ca, Zr, Zn, Si or Fe, 0≤x≤1, 0≤y≤1, 0≤y≤1, 0<x+y+z≤1, 0≤x’≤1, 0.3≤x”≤0.6, 0.01≤y’≤0.2, L’ is at least one of Co, Al, Sr, Mg, Ti, Ca, Zr, Zn, Si and Fe, and 0.5≤z’≤1, M is as least one of Fe, Mn and Co (see JP ‘476, paragraphs [0071]-[0080], and WO ‘056, paragraph [6], [33], [38]).

Examiner Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729